DETAILED ACTION
The Office Action is in response to the Applicant's reply filed December 5, 2022 to the restriction requirement made on October 5, 2022.  
The present application is being examined under the pre-AIA  first to invent provisions. 
Applicant's election without traverse of Group I claims 1-9, without traverse, in the reply filed on December 5, 2022 is acknowledged.
The requirement is still deemed proper and is therefore made FINAL.
Claims 10-12 are withdrawn.  Claims 1-9 are herein acted on the merits.
The claims are being examined to the extent that they read on a method of treating a patient suffering from a psychiatric disorder that comprises internally administering to the patient an effective amount of R-P88, or a pharmaceutically acceptable salt thereof, or an ester of R-P88 or a pharmaceutically acceptable salt of such ester, once per day.
The following rejections are made:
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Grimler et al. (WO 2003020707 A1 - IDS).
Grimler et al. teaches the R isomer of iloperidone metabolite (R)-P-88-8991 (claimed) useful in treating psychotic disorders such as schizophrenia in a preferable unit dosage of 0.25 to about 25 mg of the compound in divided dosages up to four times a day or in a sustained release form administered enterally, e.g. orally, or topically (see abstract, p. 5 paragraphs 3-5, and p. 6 paragraph 3). Grimler et al. is silent about titrating the dosage. The compound in divided dosages up to four times a day, reads on one, two, three, or four times per day.
Claims 1-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Kalkman et al. (WO 2005030763 A1- IDS).
Kalkman et al. teaches the R isomer of iloperidone metabolite (R)-P-88-8991 (claimed) useful in treating psychotic disorders such as schizophrenia in a preferable unit dosage of 0.25 to about 25 mg of the compound in divided dosages up to four times a day or in a sustained release form administered by any conventional route (reads on oral). Kalkman et al. is silent about titrating the dosage. The compound in divided dosages up to four times a day, reads on one, two, three, or four times per day.

Claims 1-3 and 7-9 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Wolfgang et al. (WO 2010030783 A1) as evidenced by Grimler et al. (WO 2003020707 A1).
Wolfgang et al. teaches “P88 is an active metabolite of iloperidone. See, e.g., PCT WO2003020707, which is incorporated herein by reference [0003] .” Wolfgang et al. teaches  iloperidone, a pharmaceutically acceptable salt of iloperidone, an active metabolite of iloperidone, and a pharmaceutically acceptable salt of an active metabolite of iloperidone ameliorates diseases or conditions include, for example, schizoaffective disorders including schizophrenia [0094] .  The reference teaches exemplifications of 8-24 mg/day of the active qd (once a day) or bid (twice a day).  Wolfgang et al. discusses the concentrations of iloperidone and/or its metabolites (e.g., P88 and P95) may be determined in period 1 and/or period 2 by titration. 
Grimler et al. is solely used to show that the R isomer of iloperidone metabolite (R)-P-88-8991 (claimed) is a component incorporated in Wolfgang et al. by reference.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 4-6 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Wolfgang et al. (WO 2010030783 A1), as applied to claims 1-3 and 7-9 above, in view of Grimler et al. (WO 2003020707 A1).
Wolfgang et al. is as discussed above.
Wolfgang et al. fails to specify oral administration.
Grimler et al. teaches the R isomer of iloperidone metabolite (R)-P-88-8991 (claimed) useful in treating psychotic disorders such as schizophrenia in a preferable unit dosage of 0.25 to about 25 mg of the compound in divided dosages up to four times a day or in a sustained release form administered enterally, e.g. orally, or topically (see abstract, p. 5 paragraphs 3-5, and p. 6 paragraph 3). Grimler et al. is silent about titrating the dosage. The compound in divided dosages up to four times a day, reads on one, two, three, or four times per day.
It would have been obvious to one of ordinary skill in the art to orally administered  (R)-P-88. The motivation to orally administered  (R)-P-88 is because Grimler et al. teaches (R)-P-88 can be administered enterally, e.g. orally, or topically. Hence, a skilled artisan would have reasonable expectation of successfully orally administering (R)-P-88.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/forms/. The filing date of the application in which the form is filed  determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 8999638. Although the claims at issue are not identical, they are not patentably distinct from each other because copending claims are drawn to a method of administering iloperidone or a metabolite thereof to a human individual, the method comprising: determining or having determined the individual's KCNQ1 genotype at position 79764 of SEQ. ID. 1; and in the case that the individual's KCNQ1 genotype at position 79764 of SEQ. ID. 1 is associated with an increased risk of QT prolongation, administering to the individual a first quantity of iloperidone or a metabolite thereof, and in the case that the individual's KCNQ1 genotype at position 79764 of SEQ. ID. 1 is not associated with an increased risk of QT prolongation, administering to the individual a second quantity of iloperidone or a metabolite thereof, wherein the first quantity is less than the second quantity, wherein the KCNQ1 genotype associated with an increased risk of QT prolongation is GG at position 79764 of SEQ. ID. 1, and the KCNQ1 genotype not associated with an increased risk of QT prolongation is non-GG at position 79764 of SEQ. ID. 1 includes treatment of schizophrenia whereas the claims herein are drawn to a method of treating a patient suffering from a psychiatric disorder that comprises internally administering to the patient an effective amount of R-P88, or a pharmaceutically acceptable salt thereof, or an ester of R-P88 or a pharmaceutically acceptable salt of such ester, once per day.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 9080214. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to a method of treating a human patient for one or more psychotic symptoms of using iloperidone, an iloperidone metabolite, or a pharmaceutically-acceptable salt of iloperidone or an iloperidone metabolite, the method comprising: determining, from a biological sample of the individual, the individual's genotype at the SNP_A-2048427 single nucleotide polymorphism (SNP) locus; determining, from a biological sample of the individual, the individual's genotype at the SNP_A-2274533 SNP; determining, from a biological sample of the individual, the individual's genotype at the SNP_A-2283283 SNP; in the case that the individual's genotype is determined to be non-GG at the SNP-A-2048427 SNP, AA at the SNP_A-2274533 SNP, and non-GG at the SNP-A-2283283 SNP, predicting that treating the individual with a daily dosage of 24 mg of iloperidone, an iloperidone metabolite, or a pharmaceutically-acceptable salt of iloperidone or an iloperidone metabolite will be efficacious and administering to the individual a daily dosage of 24 mg of iloperidone, an iloperidone metabolite, or a pharmaceutically-acceptable salt of iloperidone or an iloperidone metabolite; and in the case that the individual's genotype is determined to be GG at the SNP-A-2048427 SNP, non-AA at the SNP_A-2274533 SNP, or GG at the SNP-A-2283283 SNP, predicting that treating the individual with the daily dosage of 24 mg of iloperidone, an iloperidone metabolite, or a pharmaceutically-acceptable salt of iloperidone or an iloperidone metabolite will be less efficacious than treating the individual with a daily dosage greater than 24 mg and administering to the individual a daily dosage greater than 24 mg of iloperidone, an iloperidone metabolite, or a pharmaceutically-acceptable salt of iloperidone or an iloperidone metabolite whereas the claims herein are drawn to a method of treating a patient suffering from a psychiatric disorder that comprises internally administering to the patient an effective amount of R-P88, or a pharmaceutically acceptable salt thereof, or an ester of R-P88 or a pharmaceutically acceptable salt of such ester, once per day.  It would be obvious to treat a psychotic symptom such as schizophrenia.
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 9157121. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to amethod of administering iloperidone or a metabolite thereof to treating a human individual the method comprising: determining or having determined the individual's KCNQ1 genotype at position 78927 of SEQ. ID. 1 ; and in the case that the individual's KCNQ1 genotype at position 78927 of SEQ. ID. 1 is associated with an increased risk of QT prolongation, administering to the individual a first quantity of iloperidone or a metabolite thereof, and in the case that the individual's KCNQ1 genotype at position 78927 of SEQ. ID. 1 is not associated with an increased risk of QT prolongation, administering to the individual a second quantity of iloperidone or a metabolite thereof, wherein the first quantity is less than the second quantity, wherein a KCNQ1 genotype of CC at position 78927 of SEQ. ID. 1 is associated with an increased risk of QT prolongation, and the KCNQ1 genotype not associated with an increased risk of QT prolongation is non-CC at position 78927 of SEQ. ID. 1. The treatment includes schizophrenia whereas the claims herein are drawn to a method of treating a patient suffering from a psychiatric disorder that comprises internally administering to the patient an effective amount of R-P88, or a pharmaceutically acceptable salt thereof, or an ester of R-P88 or a pharmaceutically acceptable salt of such ester, once per day.  
Claims 1-9 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10874659. Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims are drawn to a method of treating a patient suffering from a psychiatric disorder that comprises internally administering to the patient R-P88, or a pharmaceutically acceptable salt thereof, or an ester of R-P88, or a pharmaceutically acceptable salt of such ester, once per day, titrated to a final dose in accordance with one of the following increments: 1 mg once daily, 2 mg once daily, 4 mg once daily, 6 mg once daily, 8 mg once daily, 10 mg once daily, 12 mg once daily, to reach a maximum dose of 12 mg/day; or 2 mg once daily, 4 mg once daily, 8 mg once daily, 12 mg once daily, to reach a maximum dose of 12 mg/day; or 1 mg once daily, 4 mg once daily, 8 mg once daily, and 12 mg once daily, to reach a maximum dose of 12 mg/day; or 2 mg once daily, 6 mg once daily, and 12 mg once daily, to reach a maximum dose of 12 mg/day.The treatment includes schizophrenia whereas the claims herein are drawn to a method of treating a patient suffering from a psychiatric disorder that comprises internally administering to the patient an effective amount of R-P88, or a pharmaceutically acceptable salt thereof, or an ester of R-P88 or a pharmaceutically acceptable salt of such ester, once per day.  

Conclusion
	No claims allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kortney Klinkel, can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/LAYLA SOROUSH/           Primary Examiner, Art Unit 1627